FILED
                            NOT FOR PUBLICATION                             OCT 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30231

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00116-SEH

  v.
                                                 MEMORANDUM *
DENNIS RAY EAGLE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Dennis Ray Eagle appeals from the 180-month sentence imposed following

his guilty-plea conviction for sexual abuse, in violation of 18 U.S.C. §§ 1153(a)

and 2242(2)(B). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Eagle contends that his sentence, which was above the advisory Sentencing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Guidelines range, was substantively unreasonable. Numerous factors, including

Eagle’s violent history, psychological profile, and previous rejection of court-

ordered treatment, supported the district court’s determination that a within-

Guidelines sentence was inadequate to punish Eagle and to protect the public from

his further crimes. See 18 U.S.C. § 3553(a). The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Eagle also contends that the district court failed to explain its sentence

sufficiently. This contention is belied by the record, which reflects that the district

court explained its decision in detail and “ha[d] a reasoned basis for exercising [its]

own legal decisionmaking authority.” See Rita v. United States, 551 U.S. 338, 356

(2007).

      AFFIRMED.




                                           2                                       10-30231